      Case: 1:21-cv-00181 Document #: 9 Filed: 03/01/21 Page 1 of 2 PageID #:141




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     CHICAGO DIVISION

                                CASE NO.: 1:21-cv-00181-JLA-JTG

 DUFFY ARCHIVE LIMITED,

                Plaintiff,

 v.

 THE FOUND, INC., LAURA SZUMOWSKI,
 and REBECCA'S RASPBERRIES INC. dba
 URBAN GENERAL STORE,

                Defendants.


                     CONSENT MOTION FOR EXTENSION OF TIME

       Plaintiff DUFFY ARCHIVE LIMITED (“Duffy”) by and through its undersigned

counsel, hereby moves this Honorable Court for an extension of time for Defendant Rebecca's

Raspberries Inc. dba Urban General Store to Respond to Plaintiff's Complaint, and as grounds

therefore states as follows:

       1.      Duffy filed its Complaint on January 12, 2021. [DE 1].

       2.      Defendant Rebecca’s Raspberries Inc. dba Urban General Store (“Urban”) was

served on February 7, 2021. The deadline for Urban to respond is March 1, 2021.

       3.      Counsel for Duffy and counsel for Urban are actively exploring settlement of this

matter and request an additional thirty (30) days for Urban to file its Response to Duffy’s

Complaint, up to and including March 31, 2021.

       4.      Defendants The Found, Inc. and Laura Szumowski have been served but have not

yet filed a response to Duffy’s Complaint.

       5.      This request for extension of time will not prejudice any party.


                                             SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
     Case: 1:21-cv-00181 Document #: 9 Filed: 03/01/21 Page 2 of 2 PageID #:142




       6.      This request is not made for purposes of delay.

       WHEREFORE, Plaintiff DUFFY ARCHIVE LIMITED prays this Honorable Court for an

extension of time for Defendant Rebecca’s Raspberries Inc. dba Urban General Store to respond

to Plaintiff’s Complaint, up to and including March 31, 2021, and for such other and further relief

as to this Court deems just and proper in the premises.

DATED: March 1, 2021                         Respectfully submitted,


                                             /s/ Craig A. Wirth
                                             JOEL B. ROTHMAN
                                             joel.rothman@sriplaw.com
                                             CRAIG A. WIRTH
                                             craig.wirth@sriplaw.com

                                             SRIPLAW
                                             21301 Powerline Road
                                             Suite 100
                                             Boca Raton, FL 33433
                                             561.404.4350 – Telephone
                                             561.404.4353 – Facsimile

                                             Attorneys for Plaintiff Duffy Archive Limited




                                               2
                                           SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
